
	

115 S625 IS: Foreign Agents Registration Modernization and Enforcement Act
U.S. Senate
2017-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 625
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2017
			Mrs. Shaheen (for herself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To preserve the integrity of American elections by providing the Attorney General with the
			 investigative tools to identify and prosecute foreign agents who seek to
			 circumvent Federal registration requirements and unlawfully influence the
			 political process. 
	
	
 1.Short titleThis Act may be cited as the Foreign Agents Registration Modernization and Enforcement Act.
 2.Civil investigative demand authorityThe Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) is amended— (1)by redesignating sections 8, 9, 10, 11, 12, 13, and 14 as sections 9, 10, 11, 12, 13, 14, and 15, respectively; and
 (2)by inserting after section 7 (22 U.S.C. 617) the following: 8.Civil investigative demand authority(a)Whenever the Attorney General has reason to believe that any person or enterprise may be in possession, custody, or control of any documentary material relevant to an investigation under this Act, the Attorney General, before initiating a civil or criminal proceeding with respect to the production of such material, may serve a written demand upon such person to produce such material for examination.
 (b)Each such demand under this section shall— (1)state the nature of the conduct constituting the alleged violation which is under investigation and the provision of law applicable to such violation;
 (2)describe the class or classes of documentary material required to be produced under such demand with such definiteness and certainty as to permit such material to be fairly identified;
 (3)state that the demand is immediately returnable or prescribe a return date which will provide a reasonable period within which the material may be assembled and made available for inspection and copying or reproduction; and
 (4)identify the custodian to whom such material shall be made available. (c)A demand under this section may not—
 (1)contain any requirement that would be considered unreasonable if contained in a subpoena duces tecum issued by a court of the United States in aid of grand jury investigation of such alleged violation; or
 (2)require the production of any documentary evidence that would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the United States in aid of a grand jury investigation of such alleged violation.
							.
			3.Informational materials
 (a)DefinitionsSection 1 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611) is amended— (1)in subsection (1), by striking Expect and inserting Except; and
 (2)by inserting after subsection (i) the following:  (j)The term informational materials means any oral, visual, graphic, written, or pictorial information or matter of any kind, including matter published by means of advertising, books, periodicals, newspapers, lectures, broadcasts, motion pictures, or any means or instrumentality of interstate or foreign commerce or otherwise..
 (b)Informational materialsSection 4 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 614) is amended— (1)in section (a)—
 (A)by inserting , including electronic mail and social media, after United States mails; and (B)by striking , not later than forty-eight hours after the beginning of the transmittal thereof, file with the Attorney General two copies thereof and inserting file such materials with the Attorney General in conjunction with, and at the same intervals as, disclosures required under section 2(b).; and
 (2)in subsection (b)— (A)by striking It shall and inserting (1) Except as provided in paragraph (2), it shall; and
 (B)by inserting at the end the following:  (2)Foreign agents described in paragraph (1) may omit disclosure required under that paragraph in individual messages, posts, or transmissions on social media on behalf of a foreign principal if the social media account or profile from which the information is sent includes a conspicuous statement that—
 (A)the account is operated by, and distributes information on behalf of, the foreign agent; and (B)additional information about the account is on file with the Department of Justice in Washington, District of Columbia.
 (3)Informational materials disseminated by an agent of a foreign principal as part of an activity that is exempt from registration, or an activity which by itself would not require registration, need not be filed under this subsection..
					4.Fees
 (a)RepealThe Department of Justice and Related Agencies Appropriations Act, 1993 (title I of Public Law 102–395) is amended, under the heading Salaries and Expenses, General Legal Activities, by striking In addition, notwithstanding 31 U.S.C. 3302, for fiscal year 1993 and thereafter, the Attorney General shall establish and collect fees to recover necessary expenses of the Registration Unit (to include salaries, supplies, equipment and training) pursuant to the Foreign Agents Registration Act, and shall credit such fees to this appropriation, to remain available until expended..
 (b)Registration feeThe Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), as amended by this Act, is further amended by adding at the end the following:
 16.FeesThe Attorney General shall establish and collect a registration fee, as part of the initial filing requirement and at no other time, to help defray the expenses of the Registration Unit, and shall credit such fees to this appropriation, to remain available until expended..
 5.Reports to CongressSection 12 of the Foreign Agents Registration Act of 1938, as amended, as redesignated by section 3, is amended to read as follows:
 12.Reports to CongressThe Assistant Attorney General for National Security, through the FARA Registration Unit of the Counterintelligence and Export Control Section, shall submit a semiannual report to Congress regarding the administration of this Act, including, for the reporting period, the identification of—
 (1)registrations filed pursuant to this Act; (2)the nature, sources, and content of political propaganda disseminated and distributed by agents of foreign principal;
 (3)the number of investigations initiated based upon a perceived violation of section 7; and (4)the number of such investigations that were referred to the Attorney General for prosecution..
		
